Case 1:18-cr-00601-PGG Document 465 Filed 05/04/21 Page 1 of 1




                                             MEMO ENDORSED
                                             The sentencing for defendant
                                             Argemiro Zapata-Castro will take
                                             place on July 7, 2021 at 12:00 p.m. in
                                             Courtroom 705 of the Thurgood
                                             Marshall United States Courthouse, 40
                                             Foley Square, New York, New York.
                                             Any submissions on behalf of the
                                             Defendant are due June 16, 2021. Any
                                             submission on behalf of the
                                             Government is due on June 23, 2021.




                                             May 4, 2021
